 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JEROME LEE CROSS,                                  Case No. 1:18-cv-00821-LJO-JDP

12                     Petitioner,                      ORDER DENYING PETITIONER’S
                                                        MOTION FOR APPOINTMENT OF
13         v.                                           COUNSEL WITHOUT PREJUDICE

14    RICK RILL,                                         ECF No. 3
                       Respondent.
15

16          Petitioner Jerome Lee Cross, a state prisoner without counsel, seeks a writ of habeas

17   corpus under 28 U.S.C. § 2254. Petitioner has filed a motion for appointment of counsel. See

18   ECF No. 3. Petitioner states that he needs counsel because the legal and factual issues presented

19   by his petition are complex. See id. at 3. The court disagrees. The issues presented in this

20   case—alleged Brady violations and ineffective assistance of counsel—are common in habeas

21   cases. The court concludes that the interests of justice do not require appointment of counsel for

22   petitioner. See 18 U.S.C. § 3006A(a)(2)(B). If petitioner decides to renew his motion for

23   appointment of counsel, he should inform the court why he believes that he will prevail, his

24   litigation experience, his education level, and any other information that would help the court

25   assess his ability to represent himself or articulate his claims.

26          Order

27          Petitioner’s motion for appointment of counsel, ECF No. 3, is denied without prejudice.

28
                                                        1
 1
     IT IS SO ORDERED.
 2

 3
     Dated:   January 3, 2019
 4                                  UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                2
